



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


School 
          District No. 61 v. District of Oak Bay,






2006 
          BCCA 28



Date: 20060124





Docket: CA032850

Between:

The 
    Board of School Trustees of School District No. 61

(Greater Victoria)

Appellant

(Petitioner)

And

Corporation 
    of the District of Oak Bay

Respondent

(Respondent)








Before:


The 
          Honourable Madam Justice Newbury




The 
          Honourable Madam Justice Huddart




The 
          Honourable Madam Justice Saunders






J.D. 
          Waddell, Q.C.


Counsel for the Appellant




G. 
          McDannold


Counsel for the Respondent




Place 
          and Date of Hearing:


Victoria, British Columbia




December 5, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 24, 2006






Written 
          Reasons by
:




The 
          Honourable Madam Justice Newbury




Concurred 
          in by:




The 
          Honourable Madam Justice Huddart

The Honourable 
          Madam Justice Saunders











Reasons for Judgment of the Honourable Madam Justice 
    Newbury:

[1]

This appeal concerns a zoning dispute between two public bodies  the 
    Board of Trustees of School District No. 61 (which I will refer to as the 
    School Board) and the Corporation of the District of Oak Bay (Oak Bay).  
    The dispute centres on the real property located at 3461 Henderson Road in 
    Oak Bay, the site of Uplands Elementary School.  The School Board permanently 
    closed the school at the end of June, 2003.

[2]

Since 1986, when Oak Bay adopted By-law No. 3531, the property had 
    been zoned P-1-Civic Institutional Use, which permitted as principal uses 
    any Civic use and municipal parking facilities use.  The term Civic use 
    was defined as follows in the 1986 by-law:

Civic use means a use providing for public functions under the auspices 
    of a government body; includes federal, provincial and municipal offices and 
    yards, public schools and colleges, public hospitals, community centres, swimming 
    pools, libraries, museums, parks, playgrounds, cemeteries, police stations, 
    fire stations and waterways.

In 
    addition, the by-law restricted buildings on the site in the following terms:

11.1.3
Regulations for Buildings and Structures
:

11.1.3.(1)         Buildings and structures 
    shall not exceed a combined lot coverage of more than thirty percent (30%).

11.1.3.(2)         Buildings and structures 
    shall be set back not less than 7.6 m (25 feet) from every lot line.

11.1.3.(3)         Buildings and structures 
    shall not exceed a combined floor area ratio of 1.0.

11.1.3.(4)         
    Buildings and structures shall not exceed a height of 14 m (46 feet).

Over the years prior to the closure of the school, three 
    amendments were made to the definition of Civic use such that by 2003, it 
    read as follows:

Civic use means a use providing for public functions under the auspices 
    of a government body; includes federal, provincial and municipal offices and 
    yards,
public works
, public schools and colleges, public hospitals, 
    community centres,
playschools
,
kindergartens
,
day nurseries
,
day care schools
, swimming pools, libraries, museums, parks, playgrounds, 
    police stations, fire stations and waterways.

(The 
    underlined words represent additions made to the 1986 definition.)

[3]

Shortly before the school closure was announced, the Oak Bay Council 
    discussed the school and its site in the committee of the whole.  The minutes 
    of the meeting noted that there was general agreement that if the closure 
    occurred, it would be desirable if the property remained in public ownership 
    and preferably as an educational facility.  As well, the importance of the 
    site as a public green space and recreational facility was acknowledged.  
    The committee generally supported the idea that if the school were closed, 
    it should be retained and developed as part of the Oak Bay Parks and Recreation 
    inventory, and the concept of Uplands School remaining in the public domain, 
    whatever its fate.

[4]

After the school had been closed for about a year, the Mayor of Oak 
    Bay expressed the concern to Council that the P-1 zoning was wide enough to 
    permit development that might be inconsistent with the residential character 
    of the properties surrounding the school site.  In particular, it was thought 
    the nearby University of Victoria or Camosun College might acquire the site 
    and use it to construct a multi-storey building.  The Mayor suggested that 
    Council consider rezoning the site to a modified civic use that would restrict 
    development to a scale that would be more sensitive to the residential location.

[5]

In September 2004, after some unsatisfactory discussions with the School 
    Board, Council adopted a spot-zoning By-law (No. 4235) which rezoned the 
    subject property to P-9 - Neighbourhood Civic Institutional Use.  That term 
    was defined by reference to Civic use as defined in By-law No. 3531, except 
    that the word universities was inserted after public schools.  The definition 
    as amended therefore read:

Civic use means a use providing for public functions under the auspices 
    of a government body; includes federal, provincial and municipal offices and 
    yards, public works, public schools, universities and colleges, public hospitals, 
    community centres, playschools, kindergartens, day nurseries, day care schools, 
    swimming pools, libraries, museums, parks, playgrounds, police stations, fire 
    stations and waterways.

In addition, the new by-law restricted further 
    development of the site by reducing permitted lot coverage by buildings and 
    structures from 30% to 10% and limiting the height of any structure to 7.6 
    metres:

11.9                This zone shall be known as P-9 
     NEIGHBOURHOOD CIVIC INSTITUTIONAL USE.

11.9.1              
    Principal Used Permitted:

11.9.1(1)          Civic use, with the exception of public works yards.

11.9.1(2)          Municipal parking facilities use.

11.9.2              
    Secondary Uses Permitted:

11.9.2(1)          Private school use other than a boarding 
    school, with enrolment limited to kindergarten and elementary grades one through 
    five.

* * *

11.9.4
Regulations Respecting Use
:

11.9.4(1)          In respect of a college or university 
    use, all uses other than the instruction of students in a classroom or laboratory 
    environment shall be deemed secondary uses and are not permitted except in 
    conjunction with that principal use, provided however that no form of housing 
    or residential use of any kind whether permanent or transient is permitted 
    either in isolation or in conjunction with a principal permitted use.

11.9.4(2)          Any area of land developed, marked 
    out or used for surface parking shall be set back not less than 2.0 m (6.6 
    feet) from any lot line except for a lot line or portion thereof abutting 
    a street or lane, in which case the minimum parking area setback shall be 
    not less than 3.0 m (9.8 feet).

11.9.4(3)          Not more than 7.5% of the area of 
    any parcel may be surfaced with asphalt, concrete, brick, gravel or other 
    hard material.

11.9.4(4)          Any area of land developed, marked 
    out or used as an internal roadway shall be set back not less than 7.62 m 
    (25 feet) from any lot line except for a lot line or portion thereof abutting 
    a street or lane.

11.9.5
Regulations for Building and Structures
:

11.9.5(1)          On any parcel, the combined lot coverage 
    of all building and structures shall not exceed 10%.

11.9.5(2)          No building shall have an occupiable 
    height in excess of 4.5 m (14.8 feet).

11.9.5(3)          No building shall have a building 
    height in excess of 7.6 m (24.9 feet).

11.9.5(4)          No structure other than a chain-link 
    backstop or vertical goal posts ancillary to a playing field use, or a utility 
    pole, shall have a height in excess of 3 m (9.8 feet).

11.9.5(5)          Except for a fence, utility pole or 
    regulatory sign, no structure shall be erected, constructed or placed within 
    7.62 m (25 feet) from any lot line.

11.9.5(6)          No building or part thereof shall 
    be erected, constructed or placed within 15 m (49.2 feet) from any lot line, 
    save that in respect of a parcel for which the application of this minimum 
    building setback requirement leaves no building envelope, and provided that 
    the building height does not exceed 4.25 meters (13.9 feet), the following 
    minimum allowable setbacks shall apply:

11.9.5(6)(a)     Front lot line:                           7.62 m (25 feet)

11.9.5(6)(b)     Rear lot line:                            7.62 m (25 feet)

11.9.5(6)(c)     Interior side lot line:                 6.0 m (19.7 feet)

11.9.5(6)(d)     Exterior side lot line:    6.0 m (19.7 feet)

11.9.5(6)(e)     
    A clear space of not less than 4.5 m (14.8 feet) shall be provided between 
    buildings.

[6]

Within a month of the passage of the amending By-law, the School Board 
    filed a petition in the Supreme Court of British Columbia seeking an order:

A)         
    That Civic Use as incorporated by reference into Bylaw No. 4235 be read 
    as and be declared to mean in relation to the Lands of the Petitioner, offices 
    and yards, schools, universities, colleges, hospitals, recreation centres, 
    playschools, kindergartens, day nurseries, day care schools, swimming pools, 
    libraries, museums, parks, playgrounds, police stations, fire stations and 
    waterways;

B)        That to the extent that Bylaw 4235 enacted Regulations Respecting 
    Use and Regulations for Building and Structures (11.9.4 and 11.9.5 and 
    all subsections thereof from Bylaw 4235) and repealed the application of 11.1.3 
    to 11.1.3(4) inclusive from P-1 Civic Institutional Use to the Lands, which 
    provisions regulated the Buildings and Structures on the Lands before the 
    passage of Bylaw 4235, it be declared void and of no force and effect;

Thus with respect to the definition of Civic use, the 
    Board objected to the requirement of public functions under the auspices 
    of a government body and to the inclusion of public as modifying schools 
    and colleges and hospitals.  As well, it objected to the new development 
    restrictions imposed by ss. 11.9.4 and 11.9.5 quoted above and sought to return 
    to the less onerous restrictions of s. 11.1.3 contained in the previous by-law, 
    quoted above at para. 2.  (As will be seen below, the School Board has not 
    pursued the latter objection in this court, with the result that we are concerned 
    only with the amendments to the permitted uses incorporated in the definition 
    of Neighbourhood Civic Institutional Use and by reference, Civic use.)

[7]

The School Board pleaded that By-law No. 4235 (which I shall refer 
    to as the By-law) was beyond the powers of Oak Bay under the
Local 
    Government Act,
R.S.B.C. 1996, c. 323 (formerly the
Municipal 
    Act),
and that it:

(a)        
    is unfairly discriminatory against different owners or operators of the Lands 
    as to the uses they may respectively conduct on the Lands based on who they 
    are, how they derive the right of occupancy and how they obtain their funding;

(b)        
    attempts to regulate how those owners and operators of whatever use exists 
    upon the Lands will decide who they will invite onto their lands and under 
    what conditions and whether for profit;

(c)        
    unfairly discriminates against the Petitioner as a landowner within the District 
    of Oak Bay;

(d)        
    devalues the Lands;

(e)        
    prevents virtually any development or change in use without prior approval 
    and rezoning by the Corporation of the District of Oak Bay;

(f)         
    prevents the playing fields from being leased to a college or university;

(g)        
    facilitates the acquisition of the Lands or appropriates the Lands for public 
    greenspace without purchase; and

(h)        ensures that the playing fields remain on the property, remain 
    in public hands and are secured for community use but without compensation.

As well, the School Board pleaded that whether 
    or not the By-law was effective for the alleged purposes listed above, a by-law 
    which had such purposes lay beyond the municipalitys powers; and in the further 
    alternative, that the purposes for which the By-law had been adopted were 
    improper and therefore again beyond Oak Bays authority.

The Judgment Appealed From

[8]

The School Boards petition came on for hearing before the Chambers 
    judge below on March 9, 2005 and he gave his reasons for judgment orally on 
    that date.  At para. 15 of his reasons, he noted the School Boards acknowledgment 
    that there is no bad faith or improper purpose  on the part of Oak Bay acting 
    in the way it did in passing the amendment.  He continued:

It is clear in my assessment of the material that I looked at (I was taken 
    through by counsel) that Oak Bay Municipality acted in the interests of the 
    residents of Oak Bay and in the interests of the Oak Bay Municipality generally.  
    I am satisfied that it acted appropriately in deciding to control use by limiting 
    height and change in style and setting setbacks and the like in relation to 
    the particular premises.

[9]

Turning then to the question of the municipalitys authority to pass 
    the By-law, the Chambers judge noted the shift indicated by recent cases 
    such as
Nanaimo (City) v. Rascal Trucking,
[2000] 1 S.C.R. 342 
    to a broad purposive approach to the interpretation of municipal by-laws.  
    As well, he noted s. 4(1) of the
Community Charter,
S.B.C., 
    c. 26, which states:

The powers conferred on municipalities and their councils by or under 
    this Act or the
Local Government Act
must be interpreted broadly 
    in accordance with the purposes of those Acts and in accordance with municipal 
    purposes.

However, he stated, the interpretation of a by-law was 
    an entirely different issue than the question of whether the municipality 
    had been acting within its jurisdiction in passing it  a question that fell 
     to be determined on a standard of correctness.  (Paras. 19-20)  In his analysis, 
    s. 4(1) did not mean that municipal councils can act beyond the jurisdiction 
    mandated by the legislative sections under which, in the case at bar, they 
    deal with the matters of zoning.  (Para. 22)  I did not understand counsel 
    before us to take exception to this reasoning, or to the application of a 
    standard of correctness to the question of jurisdiction  a principle affirmed 
    by the Supreme Court of Canada in
Nanaimo (City) v. Rascal Trucking,
[2000] 1 S.C.R. 342, at para. 29.

[10]

The statutory provision under scrutiny in this case was s. 903 of the
Local Government Act
.  It provides in material part that a local 
    government may by by-law:

(a)  divide the whole or part of the municipality 
    or regional district into zones, name each zone and establish the boundaries 
    of the zones;

(b)  limit the vertical extent of a zone and 
    provide other zones above or below it;

(c)  regulate within a zone

(i)
the use of land, buildings and other structures
,

(ii)        the density of the use of land, 
    buildings and other structures,

(iii)       the siting, size and dimensions of

A)         buildings and other structures

B)        uses that are permitted on the land,

(d)  regulate the shape, dimensions and area, including the establishment 
    of minimum and maximum sizes, of all parcels of land that may be created by 
    subdivision, in which case

(i)         the regulations may be different for different 
    areas, and

(ii)        the boundaries of those areas need not be the 
    same as the boundaries of zones created under paragraph (a).

(2)  The authority under subsection (1) may be exercised by incorporating 
    in the bylaw maps, plans, tables or other graphic material.

(3)  The regulations under subsection (1) may be different for one or 
    more of the following, as specified in the bylaw:

(a)  different zones;

(b)  different uses within a zone;

(c)  different locations within a zone;

(d)  different standards of works and services provided;

(e)  different siting circumstances;

(f)  different protected heritage properties.

(4)  The power to regulate under subsection (1) includes the power to 
    prohibit any use or uses in a zone.  [Emphasis added]

[11]

In the School Boards submission, the primary question was whether 
    s. 903(1) authorized Oak Bay to distinguish between use and user.  The 
    Chambers judge found that the impugned by-law did not make a distinction, 
    or discriminate, in this way.  He stated:

Here 
    the purpose is to regulate land use.  It regulates land use as to the type 
    of activity that is to be carried on on the premises.  In my opinion, that 
    is a
far cry from determining that there has been discrimination, a singling 
    out of this particular person or entity within the ordinary confines of the 
    municipality
and imposing on this particular entity a restriction of activity 
    which is not otherwise in existence within the area under consideration.

What we have in the case at bar is a distinguishment rather than a discrimination.  
    Perhaps subtle, but I think important.  [Paras. 33-34; emphasis added]

[12]

As I read the reasons of the Chambers judge, this would have disposed 
    of the matter.  However, he went on to refer to
Yuen v. Oak Bay (District)
(1994), 90 B.C.L.R. (2
nd
) 313 (B.C.C.A.) at some length.  At issue 
    in
Yuen
was Oak Bays By-law No. 3531, the original by-law which 
    applied to the school property between 1986 and 2004 in the present case.  
    In
Yuen
, in the face of the appellants plans to undertake a 
    residential development of the rocky portion of a property they owned, the 
    municipality had in 1991 amended the zoning of the property from Civic use 
    (which had included cemeteries) to P-5 Cemetery use.  The effect of the 
    change was that
only
Cemetery use  the use to which the appellants 
    had dedicated the non-rocky portion of the land for many decades  was now 
    permitted on the entire site.  The appellants attacked the amendment by way 
    of judicial review on several bases, including that it had turned private 
    property into public property without compensation and that it had been enacted 
    in bad faith because it was directed at frustrating the plans of [the appellants] 
    to develop a portion of their land for residential use.  (Para. 35,
per
Legg J.A.)  The grounds of attack did not include lack of statutory authority 
    or discrimination as such.

[13]

The application to have the by-law quashed failed.  On the question 
    of bad faith, this court held:

In 
    my opinion, the appellants argument based upon
Columbia Estates
and
Rodenbush
is not persuasive.  Each of those cases turned upon their 
    specific facts and the finding by the Court that there was a specific intent 
    and motive by a municipal council in the particular case to deprive the property 
    owner of the specific use which the owner had already proposed for its property.  
    By contrast, before the enactment of the 1986 bylaw, the Harling Point Property 
    was cemetery property and it continued to be treated as such under the terms 
    of the 1986 bylaw.  In both
Columbia Estates
and
Rodenbush
, 
    the municipal council stepped outside its statutory jurisdiction by reason 
    of its specific purpose, intent, or motive, to confiscate the particular property 
    in question and by accomplishing that goal.  No such intent, motive, or purpose 
    existed on the facts and evidence before Mr. Justice Hall.  The learned trial 
    judge specifically found as a fact that there was an absence of bad faith 
    with regard to the 1986 bylaw.

Counsel for the appellant was unable to cite any authority for the proposition 
    that bylaws that are clearly within a municipalitys jurisdiction will be 
    struck down as
ultra vires
in the absence of a finding of bad faith.  
    There was clearly a statutory basis for the 1986 bylaw and in my opinion it 
    should not be struck down as
ultra vires
without a finding of improper 
    purpose or intent
.  Such 
    a finding of fact was basic to the conclusions of the learned trial judge 
    in
Columbia Estates
,
supra
, at 128 and 129 (D.L.R. and in
Poirer 
    v. Surrey (District
) (29 May 1981), New Westminster A801636 (B.C.S.C.), 
    also relied upon by counsel.

In
Columbia Estates
, the Court specifically found 
    as a fact a special intent or purpose in the minds of members of the municipal 
    council to zone and reserve lands for a possible future use, such future use 
    being a public purpose and not a private one.  Mr. Justice Hall correctly 
    distinguished that case from the case under appeal.  Similarly, in
Rodenbush
, 
    the trial judge specifically found as a fact bad faith on the part of the 
    municipality because the sole object of the bylaw was to prevent the development 
    of the land.  The learned chambers judge correctly distinguished that case.  
    [Paras. 38-40; emphasis added]

[14]

The Court also rejected the submission that the zoning amendment represented 
    an illegal attempt by Oak Bay to place the cemetery property in a holding 
    zone.  Legg J.A. endorsed the trial judges conclusion (see (1992) 8 M.P.L.R. 
    (2
nd
) 263 (B.C.S.C.)), that the new enactment had not altered the 
    permitted use of the property, unlike the rezoning by-law at issue in
Rodenbush 
    v. North Cowichan (District)
(1977), 76 D.L.R. (3
d
) 731 
    (B.C.S.C.).  This conclusion also supported the finding that the by-law had 
    not had the effect of preventing all reasonable use of the land, amounting 
    to a confiscation of the owners right to develop it.  In Legg J.A.s words:

Notwithstanding 
    those circumstances and the evidence referred to by counsel, I am not persuaded 
    that the bylaw placed the property in a holding zone.  I agree with the 
    learned trial judge that
no significant changes to the use of the whole 
    of the Harling Point Property were effected by the 1991 bylaw from the use 
    that had been permitted immediately before the passage of that bylaw
.  
    Nor was the use permitted under the 1986 bylaw not permitted under the 1991 
    bylaw.

These 
    circumstances distinguish the case from the circumstances in
Rodenbush
, 
    supra, relied upon by counsel in support of his submission.

* * *

The impugned bylaw in
Rodenbush
changed the permitted 
    use of the land so as to prohibit the intended development.  The 1991 bylaw 
    in the case under appeal confirmed the cemetery use of the entire Harling 
    Point Property which had existed under the 1986 bylaw.  Before the enactment 
    of the 1991 bylaw, the appellants would have been obliged to apply for subdivision 
    approval for rezoning of the 1.5-acre portion if they wished to proceed with 
    a residential development.  The enactment of the 1991 bylaw did not alter 
    that position.  [Paras. 48-50; emphasis added]

[15]

In the latter part of his reasons, the Chambers Judge drew a parallel 
    between
Yuen
and the case at bar.  He said it was implicit in 
    the School Boards submissions that the respondent has the statutory authority 
    to pass the bylaw, but that the By-law discriminated illegally because 
    it prohibited a private owner from carrying on the activity described.  
    (Para. 40)  This argument could not prevail in light of
Yuen.
The Chambers judge summarized his conclusions:

In my view, that cannot fly, in light of what the Court of Appeal said 
    in
Yuen
.  There is a statutory basis for the 1986 bylaw, and I am satisfied 
    in the case at bar there is a statutory basis.  Therefore, without a finding 
    of improper purpose or intent in relation to the actions of the Oak Bay Municipality, 
    in my view there is no basis for this court interfering with the decision 
    that it made in September of 2004.  Consequently, there being no evidence 
    of such an improper purpose, no evidence of intent, improper or oblique reasoning 
    that might cause someone to conclude that they deliberately set out to discriminate, 
    in the language of counsel for the petitioner, against the School Board, in 
    my view, there can be no other conclusion but the petition must be dismissed.  
    [Para. 42]

(As will be seen below, the Chambers judges statement 
    that the Board had implicitly accepted that Oak Bay had the statutory authority 
    to enact the definition of Civic use in By-law No. 3231, and thus as well, 
    the definition of Neighbourhood Civic Institutional Use in By-law No. 4235 
    is inconsistent with the School Boards position, and in that respect may 
    reflect a misapprehension on his part.)

On Appeal

[16]

As I have already mentioned, the School Board in this case does not 
    now object to the height and density restrictions imposed by By-law No. 4235.  
    Nor does it allege, at least in this court, that the zoning amendment was 
    adopted in bad faith or that it was irrational or unreasonable.  Rather, the 
    School Board says the By-law discriminates in the neutral or municipal law 
    sense  i.e., that it draws a distinction between
users
, as opposed 
    to
uses
, which is not authorized by the enabling legislation.  Neither 
    this ground, nor the Boards alternate allegation that parts of the By-law 
    are void for vagueness, was advanced by the appellants in
Yuen
,
supra
.  Accordingly, I do not regard
Yuen
as governing 
    this case or as providing some kind of blanket approval by the Court of By-law 
    No. 3531 or the amendment with which we are concerned.

[17]

The School Boards discrimination argument rests on the principle 
    that municipal authority to regulate the use of property does not, without 
    specific provision, permit it to regulate
who
uses the property.  In 
    support, the Board drew our attention to
R. v. Bell,
[1979] 
    2 S.C.R. 212, which concerned a by-law that restricted the use of dwelling 
    units to use by an individual or family.  Spence J. for the Court held that:

the Bylaw in its device of adopting family as being the only permitted 
    occupants of a self-contained dwelling unit comes exactly within Lord Russells 
    words [in
Kruse v. Johnson
[1898] 2 Q.B. 91], as to be found to be 
    such oppressive or gratuitous interference with the rights of those subject 
    to them as could find no justification in the minds of reasonable men and, 
    therefore, as Lord Russell said,
the legislature never intended to give 
    authority to make such rules and the device of zoning by reference to the 
    relationship of occupants rather than by the use of the building
is one 
    which is
ultra vires
of the municipality under the provisions of the
Planning Act.
[At 222]

Accordingly, 
    the by-law in question was struck down.

[18]

More recently, in
R. v. Sharma,
[1993] 1 S.C.R. 650 and 
    a companion case,
R. v. Greenbaum,
[1993] 1 S.C.R. 674, the 
    Supreme Court of Canada considered the validity of a licensing  by-law the 
    effect of which was to permit only owners or occupants of land to be licensed 
    to sell goods on sidewalks abutting the land.  The statutory basis for the 
    by-law was said to lie in s. 310 of the
Municipal Act,
R.S.O. 
    1990, c. M. 45, which empowered a municipal council to pass by-laws for leasing 
    or licensing the use of untravelled portions of highways under the jurisdiction 
    of the council  to the owners or occupants of adjoining property for such 
    consideration and upon such terms and conditions as may be agreed.  The Court 
    held, however, that the phrase untravelled portions of highways did not 
    include city sidewalks.   (See para. 28).  The Court also disagreed with the 
    majority of the Ontario Court of Appeals finding that there were legitimate 
    reasons for restricting the leasing or licensing of sidewalk space to the 
    owners or occupants of adjoining property.  Osborne J.A. for the majority 
    in the Court of Appeal in
Sharma
(see (1991) 77 D.L.R. (4
th
) 
    334) had reasoned:

In my opinion, there are significant differences between 
    street vendors, such as the appellants, and vendors who own or occupy abutting 
    commercial property; owner/occupant vendors may, by license issued on occasion, 
    under the provisions of By-law 618-80, display their goods and wares on the 
    sidewalk and hold sidewalk sales, within defined areas.  They generally seek 
    short term specific uses of an abutting sidewalk.  They are required to pay 
    business property and utility taxes.  Street vendors are not.  Owners and 
    occupants of abutting properties are required to clear sidewalks of ice and 
    snow.  Street vendors have no such obligation.
I think that it is entirely 
    reasonable to draw a distinction between store vendors and street vendors 
    such as the appellants.  They are not members of the same class
.  [At 
    343-4]

[19]

The Supreme Court of Canada in
Sharma
preferred the dissenting 
    judgment of Arbour J.A. (as she then was) who had written that:

none of the provisions of the
Municipal Act
authorize, directly 
    or by necessary implication, the distinction drawn in the by-laws between 
    two classes of street vendors.  The power to regulate the obstruction or encumbrance 
    of highways
does not provide authority for municipalities to discriminate 
    between classes of persons who would be permitted to encumber the roads
.  
    [
Supra
, at 355]

Iacobucci 
    J. for the Supreme Court stated:

I agree with Arbour J.A. that this case is governed by the decision of this
Court in Montreal (City of) v. Arcade Amusements Inc
.,
supra
, 
    with respect to the discrimination of the by-law scheme.  In that case, the 
    Court held that the power to pass municipal by-laws does not entail that of 
    enacting discriminatory provisions (i.e., of drawing a distinction) unless 
    in effect the enabling legislation authorizes such discriminatory treatment.  
    See also Rogers,
The Law of Canadian Municipal Corporations
(2
nd
ed. 1971), at pp. 406.3-406.4:

It is a fundamental principle of municipal law that by-laws must affect equally 
    all those who come within the ambit of the enabling enactment.  Municipal 
    legislation must be impartial in its operation and must not discriminate so 
    as to show favouritism to one or more classes of citizens.  Any by-law violating 
    this principle so that all the inhabitants are not placed in the same position 
    regarding matters affected by it is illegal.

The general principle does not apply where the enabling statute clearly specifies 
    that certain persons or things may be excepted from its operation or expressly 
    authorizes some form of discrimination.

The 
    rule against discriminatory by-laws is an outgrowth of the principle that, 
    as statutory bodies, municipalities may exercise only those powers expressly 
    conferred by statute, those powers necessarily or fairly implied by the expressed 
    power in the statute, and those indispensable powers essential and not merely 
    convenient to the effectuation of the purposes of the corporation (Makuch,
Canadian Municipal and Planning Law
(1983), at p. 115).

The Court of Appeal found that free-standing street vendors 
    and owners/occupiers of property abutting sidewalks are in different classes 
    and could reasonably be treated differently in the licensing scheme.  However, 
    in
Montreal (City of) v. Arcade Amusements Inc
., supra, this Court 
    recognized that
discrimination in the municipal law sense was no more permissible 
    between than within classes (at pp. 405-6).  Further, the general reasonableness 
    or rationality of the distinction is not at issue:  discrimination can only 
    occur where the enabling legislation specifically so provides or where the 
    discrimination is a necessary incident to exercising the power delegated by 
    the province
(
Montreal (City of) v. Arcade Amusements Inc
., supra, 
    at pp. 404-6).  Sections 210, para. 73, 210 para. 140 and 314(1), para. 1 
    of the
Municipal Act
, do not, in my view, authorize any discriminatory 
    treatment, between free-standing street vendors and whose owning or occupying 
    abutting property, in Metro By-law 97-80 and City of Toronto By-law 618-80.  
    [Paras. 25-6; emphasis added]

Thus in each of
Sharma
and
Greenbaum
, 
    the conviction of an unlicensed street vendor for contravention of the by-law 
    was overturned.

[20]

Mr. Waddell on behalf of the Board contends that in this case, as in
Sharma
and
Greenbaum
, the municipality has purported 
    to regulate the use of the school site such that only certain persons  those 
    operating under government auspices  may use  the property for purposes 
    that are otherwise permitted.  As stated in the Boards factum:

The civic institutional use definition is discriminatory in that it modifies 
    all of the uses outlined therein by the requirement that the activities taking 
    place on the lands, in addition to fitting into the various categories of 
    use, will be carried out under the auspices of a government body and that 
    hospital and school use be public.  This effectively means that activity 
    on the land will only be permitted if that activity is either owned or has 
    some form of endorsement or sponsorship from the government.
Private individuals, 
    religious groups, foundations, charitable organizations and for profit corporations 
    will not be allowed to conduct uses otherwise authorized, such as operating 
    colleges, schools, hospitals, playschools, kindergartens and day nurseries.  
    This is the type of discrimination against different occupiers, owners or 
    users which is not authorized by the
Local Government Act
and is 
    therefore illegal.  [Emphasis added]

[21]

Counsel also notes that the Chambers judge did not refer to
Bell, 
    Sharma
or
Greenbaum
in his reasons and that he did not 
    elaborate on the distinction he drew in para. 34 between a distinguishment 
    and a discrimination.  As well, the Chambers judge may have misunderstood 
    the meaning of discrimination as it is used in municipal law, referring 
    to it instead as the singling out of [a] particular person or entity within 
    the ordinary confines of the municipality.  (Para. 33.)  With respect, I 
    agree that the Chambers judge may have erred in his understanding of the meaning 
    of discrimination in this context.  As
Sharma
illustrates, 
    it need not be shown that a particular property or property owner or occupier 
    is singled out by the by-law for different treatment than others, but only 
    that the by-law draws a distinction which the enabling legislation does not 
    authorize, either expressly or by necessary implication.  As Iacobucci J. 
    stated for the Court in
Allard Contractors Ltd. v. Coquitlam (District),
[1993] 4 S.C.R. 371,   a by-law discriminates illegally when such discrimination 
    is not authorized by enabling legislation.  (Para. 76; see also
Sharma
,
supra
, at paras. 19, 20 and 25; and
Montreal (City) v. Arcade 
    Amusements,
[1985] 1 S.C.R. 368, at paras. 102-107).

[22]

The municipalitys primary argument in response to the allegation of 
    unauthorized discrimination was that
Yuen
provided a complete 
    answer.  I have already noted that the arguments advanced in this case by 
    the School Board were not advanced in
Yuen
and that this court 
    did not approve the by-law with which we are concerned, or By-law No. 3531, 
    for all purposes.  As counsel are aware, a judgment is authority only for 
    what it decides.  Nor do I see the holding in
Yuen
that the 
    impugned by-law did not effect any significant changes to the use of the 
    subject property, as meeting the discrimination argument.  The question here 
    is simply one of statutory authority: does s. 903 of the
Local Government 
    Act
(quoted above at para. 10) authorize a municipality to make a 
    distinction between, for example, public and private schools, public and private 
    hospitals, playschools that are under the auspices of a government body 
    and those that are not, or between government offices and private ones?

[23]

In attempting to address these questions, counsel in the hearing before 
    us ventured into the question of what exactly the By-law, and in particular, 
    the phrase under the auspices of a government body, means.  Mr. McDannold 
    on behalf of Oak Bay conceded in his submission that the By-law does not restrict 
    who may
own
the property.  (See
274099 Alberta Ltd. v. Sturgeon 
    No. 90 (Municipal District Dev. App. Board)
(1990), 112 A.R. 130 (Alta. 
    C.A.).)  Thus, he said, if a private person were to buy the school site and 
    carry on some activity to which the public would be admitted either with or 
    without charge, such use would constitute a public user of the land.  But 
    there are other examples that are less clear.  Say a charitable volunteer 
    organization dedicated to the advancement of athletics among young people 
    and funded both by government subsidy and by fees from the parents of young 
    people, wished to use the property.  Again in Mr. McDannolds submission, 
    that use would be permitted because of the element of government funding (and, 
    one supposes, only as long as such funding exists).  However, it is difficult 
    to draw a line between that activity and the operation of a college or university 
    that receives both government funding and charges tuition fees.  Does the 
    requirement of government auspices mean that a particular level of public 
    funding is necessary?  If
unrestricted
public access is not required, 
    where is the line between a public and private function?

[24]

These questions lead to the School Boards second argument, which is 
    that the challenged words of the definition of Civic use (essentially the 
    public requirements) are also void for vagueness.  In this regard, I note 
    that the
Oxford English Reference Dictionary
defines auspice 
    to mean patronage (esp. under the auspices of), and in turn defines patronage 
    to mean:

1.  
    The support, promotion, or encouragement given by a patron.  2.  The control 
    of appointments to office, privileges, etc.  3.  A patronizing or condescending 
    manner.  4.  A customers support for a shop, etc.  5.  The rights and duties 
    or position of a patron... .

Thus it may be said that any function which has the 
    support or encouragement of the government is one held under the auspices 
    of a government body.  Arguably, encouragement is not restricted to financial 
    encouragement, but might also include moral support.  In any case, the phrase 
    would in normal circumstances involve an inquiry into what arrangements might 
    exist between the occupier and government  a result that would appear not 
    to be authorized by s. 903 of the
Local Government Act
and which 
    seems unlikely to have been intended by the municipality.  Having said this, 
    I also note that in this case the specifically enumerated uses are almost 
    all those which are in practice carried on only by public or governmental 
    institutions, so that the phrase under the auspices of a government body 
    has only a limited effect in any event.

[25]

I return, then, to the question of discrimination.  In my view, the 
    definition of Civic use, as incorporated in By-law No. 4235 by reference 
    to By-law No. 3531, does distinguish between public and non-public offices 
    and yards, schools, colleges and universities, hospitals, and the other specifically 
    enumerated uses, and such distinction amounts to one based on user rather 
    than use itself.  I view s. 903 as authorizing a municipality to specify that 
    the property may be used for office purposes, but not to distinguish between 
    offices used by a private body and those used by government.  Similarly, the 
    legislation allows a municipality to restrict the property to use for a school 
    or a college, but does not in my opinion allow the municipality effectively 
    to provide that no such school or college may be operated as a private enterprise.  
    As the School Board argued in its factum:

Whether a school is what we think of in British Columbia as public or 
    private,
the use of the land by the school is the same.
Students arrive 
    on site and receive instruction from educators.  Students and educators participate 
    in after school activities and return home.
The use of the land is the 
    same whether the school is public or private.  The question of how the school 
    is funded, and what portion of the funding comes from tuition or government 
    grants is not a question of land use.
They are questions of business 
    model, ownership and funding and do not reflect any difference in the use 
    of the land.  [Emphasis added]

In the result, I conclude that the distinction made in 
    the definition of Civic use was not one the municipality had the statutory 
    authority to make, either expressly or by necessary implication and that
to 
    that extent
, By-law No. 4235 is
ultra vires.

[26]

This brings one to the question of severability.  It is of course trite 
    law that in determining whether severance is appropriate, a court must consider 
    whether the legislature (or in this case the municipality) likely would have 
    enacted the remainder of the legislation independently.  (See Rogers,
The 
    Law of Municipal Corporations
(2
d
ed., Supp) at ¶ 195.7.))  
    Counsel for the School Board advanced as his first position that the definition 
    of Civic use both in By-law No. 4235
and
in the original By-law No. 
    3531, should be struck down its entirety.  I regard this suggestion as going 
    far beyond what is necessary to correct the deficiency in jurisdiction, as 
    well as beyond the pleadings.  Alternatively, Mr. Waddell suggested that the 
    definition could be edited to read as follows:

Civic use means a use providing for offices and yards, schools, universities, 
    colleges, hospitals, recreation centres, play schools, kindergartens, day 
    nurseries, day care centres, swimming pools, libraries, museums, parks, playgrounds, 
    police stations, fire stations and waterways.

Counsel for Oak Bay did not make any submissions of which 
    I have a note on this point.

[27]

I am persuaded that the municipality
would
have enacted the 
    definition, without the references to public and public functions under 
    the auspices of a government body, had it been aware of the lack of statutory 
    authority in this case.  Accordingly, I would excise from By-Law No. 4235 
    the references to public and public functions under the auspices of a government 
    body in the definition of Civic use which was incorporated by reference 
    into the definition of Neighbourhood Civic Institutional Use.  Consequently, 
    the definition of Civic use
for purposes of By-law No. 4235
will 
    be as set forth at para. 26 above.  All the other terms and restrictions imposed 
    by By-law No. 4235 would remain in place, and I make no comment upon the validity 
    of the definition of Civic use in By-law No. 3531
per se.

[28]

I would allow the appeal to the extent I have stated, with thanks to 
    counsel for their able submissions.

The Honourable
Madam Justice Newbury

I Agree:

The Honourable
Madam Justice Huddart

I Agree:

The Honourable
Madam Justice Saunders


